Kinsey, C. J.,
delivered the opinion of the court.
This cause comes before us, involving principles which so rarely occur, that I cannot recollect ever having heard, read of, or met with any of a similar character.
It is an ejectment for the recovery of an island in the river Delaware, and neither of the contending parties sets up or pretends any title, derived either from the king or the proprietaries, from one of which sources every title heretofore brought before us for our decision has been deduced, or attempted to be deduced, and the legality and solidity of these foundations have never been questioned.
[102] The ground of the plaintiff’s claim, as it has been laid before us, appears to be an ancient possession in one Gould, continued by himself until his death, in 1743; in his widow from that period until her own death, in 1749; and in the daughters until 1756, at which period, as they state, (but no evidence of this fact appears,) one Logan forcibly dispossessed them, and has retained possession from that *120time. A complete deduction of title has been made out from the heirs of Gould to the lessors of the plaintiff.
The title on the part of the defendant commences with a possession by Logan, who sells his rights, by an informal kind of instrument, to Bristol, in 1766; Bristol conveyed to Ridley; Ridley to Yardley, in 1775; and Yardley to White, the defendant, in 1776, for a valuable consideration. The paper title of the defendant has always been accompanied with the possession.
There are some circumstances attending the possession of Gould which merit consideration. It was a possession of a very imperfect and vague description. He appears to have built a small house, where he kept books and a table. Whether he ever-slept in it, is uncertain from the evidence. He occasionally went to it for several years, during which time his family resided on his property on the adjacent shore of New Jersey. He removed this small building some years before his death, and during the whole period of this possession he never cleared, fenced or improved any part of the land; nor is this all which it is important to keep in mind. It has been further proved, that no exclusive property in this island was ever claimed by Gould, especially after the removal of his study; that it was common to everybody, and the neighbors were in the habit of driving their cattle upon it at pleasure.
On the contrary, the possession of the defendant, and of those under whom he claims, has been accompanied with the usual marks of property; they have fenced, cleared, built and otherwise improved it.
Much other .evidence has been adduced, but the facts which I have stated seem to embrace all that is important in the present controversy. In general, it may be remarked, [103] that the plaintiff claims under a priority of possession, or a possession of twenty years, which he contends he has proved. Either of these grounds would be sufficient to warrant a recovery against one circumstanced as the defendant is, *121unless he has suffered his rights to expire and wear out in silence.
Our opinion must be wholly founded upon the possessory right of one or the other of the parties, and we are all of opinion that the possession proved in Gould, is not a title upon which a recovery can be had, for—
1st. He did no other act than to build a house, in which he occasionally read ; he neither cleared, fenced, nor in any manner improved the land ; it was apparently a possession limited to the convenience of a house or place of study, on an unoccupied island.
2d. He removed this small building some years prior to his death, and subsequent to this removal, it does not appear that either he or his wife exercised any other or higher acts of ownership than were exercised by every other person in the vicinity.
3d. The island appeal’s to have been a kind of asylum or place of refuge to all who were desirous of avoiding the legal process of the two neighboring states.
A possession of this nature has no legal operation, and can confer no legal title, especially against the right of the crown, which was notum omnibus, and which, whether righteously acquired from the Indian primitive owners, or not, must be recognized and acquiesced in by all its own subjects.
The possession of Gould thus acquired, and thus retained, does not appear to bear any marks of a claim or title to an exclusive appropriation or property. Ho such intention on his part is apparent in any of his acts. He did what every other person might have done, and little more than every one in the neighborhood was accustomed to do; he used the island for a present cconveniency,- without any design of acquiring a legal, future or substantial interest in the soil'. Even this species of possession, vague and imperfect as it unquestionably was, appears to have been relinquished some time previous to his death, and we are of opinion that the facts proved did amount to a full and complete relinquish*122ment. No claim derived under his possession was ever again [104] set up, until others had occupied the vacant situation, and acquired such rights as this mode of acquisition and tenure can give.
A priority of possession, within the limits of an established government, or a possession for a series of years, accompanied with marks of exclusive property, (and without these marks no possession can give a title,) is, and ought to be, uniformly recognized as one means of acquiring an exclusive property. The right founded, however, on possession only, must be.deduced from a known, visible, adverse possession and use, not a mere paper or unknown claim. It is the interest of all governments to put an end to controversies, particularly when real estate is the subject matter of dispute, and a continued and uninterupted possession furnishes a strong presumption of title in the possessor, and of acquiescence on the part of every other person. But a possession like Gould’s, of an island, antecedent to the establishment of any government, or the settlement of any jurisdiction, unaccompanied with any marks of a sole or separate property ; where no presumption can be raised in favor of the original validity of the title, because there was no one from whom such title could have been acquired ; where the presumption arising from the acquiescence of others is rebutted by the circumstance that there was no government or legal tribunal exercising jurisdiction over this land, is not, in our opinion, a sufficient title to recover in an action of ejectment.
This would be our opinion, provided the possession of the defendant had been too recent to have raised any presumption in favor of his claim. But the circumstances of his case are more favorable. We think the facts proved are sufficient. evidence of an adverse possession, at least from 1766, attended with every mark of separate appropriation and claim to the fee. Clearly, then, the plaintiff has shown no title upon which he could recover, if none had been exhibited on the part of the defendant, and unquestionably he has pro*123dueed none to warrant a recovery against a bona .fide purchaser, as the defendant is, who gave a valuable consideration for the land, and who, by his continued and undisputed separate possession, has cured every original defect in his title.
Let the plaintiff be called and non-suited,